Exhibit 32(e) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I,William M. Mohl, Chairman, President, and Chief Executive Officer of Entergy Gulf States Louisiana, L.L.C. (the “Company”), certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Quarterly Report on Form 10-Q of the Company for the quarter ended September 30, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the Report. /s/ William M. Mohl William M. Mohl Chairman, President, and Chief Executive Officer of Entergy Gulf States Louisiana, L.L.C. Date:November 4, 2011
